Citation Nr: 0307877	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-04 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a ruptured navel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision in which 
the RO continued the denial of the veteran's claim of service 
connection for a ruptured navel, on the basis that new and 
material evidence had not been submitted to reopen that 
claim.  The veteran filed a notice of disagreement in July 
1998 and a statement of the case (SOC) was issued in January 
1999.  The veteran submitted a substantive appeal in March 
1999, with no hearing requested.


FINDINGS OF FACT

1.  In a May 1947 rating decision, the RO denied a claim for 
service connection for a ruptured navel.  Although the RO 
notified the veteran of the decision in May 1947, he did not 
appeal the decision.  

2.  The additional evidence associated with the claims file 
since the May 1947 denial of the claim for entitlement to 
service connection for a ruptured navel is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1947 denial of the claim for 
service connection for a ruptured navel is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).

2.  The evidence associated with the claims file since the 
May 1947 decision is not new and material; thus, the 
requirements to reopen the claim for service connection for a 
ruptured navel have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West  2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.  

Analysis

The veteran has contended that he is entitled to service 
connection for a ruptured navel incurred in service.  In May 
1947, the RO denied service connection for a ruptured navel.  
The RO concluded that the veteran did not have the claimed 
condition, since a ruptured navel condition was not found on 
separation examination in December 1945.  The May 1947 
notification letter explained the veteran's right to submit 
additional evidence and his right to appeal within one year 
of the date of the letter.  (In May 1947, the applicable 
regulatory provisions were contained in Veterans Regulation 
No. 2(a), pt. II, Paragraph III; Department of Veterans 
Affairs Regulations 1008 and 1009; effective January 25, 
1936, to December 31, 1957.)  However, he did not appeal that 
determination.  The current appeal arises from a June 1998 RO 
decision that declined to reopen the previously denied claim.  
Hence, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent.

Because the appellant did not appeal the May 1947 RO 
decision, that decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, pertinent law and regulation 
provides that if new and material evidence has been presented 
or secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the June 1998 
denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Pertinent to the veteran's claim, the evidence of record at 
the time of May 1947 rating decision included the veteran's 
application for compensation and service medical records.  
According to the service medical records, the veteran was 
hospitalized from January 26, 1944, to January 30, 1944, for 
treatment of a painful umbilicus or omphalitis.  The treating 
physician noted that an umbilical hernia was not believed to 
be present.  On separation examination in May 1945, a history 
of umbilical hernia was noted.  On physical examination of 
the abdomen and pelvis, to include observation of herniae, 
the veteran was deemed normal.  

The evidence associated with the claims file since the May 
1947 rating decision consists of various statements by the 
veteran alleging a current ruptured navel disability related 
to service, VA medical records, and medical evidence 
submitted by the veteran purporting to substantiate his 
claim.  In May 1998, the veteran submitted medical evidence 
he alleged would show that his claimed ruptured navel injury 
was not properly repaired in service resulting in recent 
operation.  North Shore University Hospital at Glen Cove 
records, dated in September 1995, showed treatment for benign 
prostatic hypertrophy and surgical repair for prostatism.  
Additional records indicated that the veteran underwent 
esophagogastroduodenoscopy for dysphagia in May 1998.  In 
August 1998, the veteran submitted a July 1998 letter from V. 
Leone, M.D., describing the veteran's treatment for a lumbar 
spine disability.  In a March 1999 statement, the veteran 
alleged that his claimed ruptured navel condition was the 
result of service physicians' failure to properly treat an 
infection.  The veteran added that the condition caused 
continuous pain.  Following the August 2000 Board remand, the 
RO obtained treatment records from Northport VA Medical 
Center (VAMC).  The records included treatment notes dated in 
March 1999 and May 1999 revealing the veteran's complaints of 
navel itching and discomfort.  On both occasions, the veteran 
underwent physical examination; the VA physicians observed no 
rash or itching anywhere.

The additional medical evidence is, for the most part, "new" 
in the sense that it was not previously considered by agency 
decisionmakers.  However, none of this evidence is "material" 
for purposes of reopening the claim.  Clearly, the private 
medical evidence submitted by the veteran is not relevant to 
his appeal; the records do not reveal any complaints, 
diagnosis, or treatment of a ruptured navel disorder 
residuals thereof.  Treatment records from the Northport VAMC 
document the veteran's subjective complaints, but provide no 
clinical evidence of a ruptured navel disorder.  This 
evidence includes nothing to medically indicate that the 
veteran currently suffers a ruptured navel disorder related 
to military service.  Accordingly, the Board finds that the 
additional medical evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and, thus, is not so significant that it must be considered 
to fairly decide the merits of the claim.  

As regards the veteran's statements, the Board notes that as 
a layperson, without the appropriate medical training and 
experience, the veteran cannot provide a probative opinion on 
medical matters, such as the existence of a current 
disability, and a medical nexus between that disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Accordingly, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  For those reasons, 
the veteran's lay assertions are not so significant that they 
must be considered to fairly decide the merits of the claim.

In the absence of new and material evidence to reopen the 
claim for service connection for a ruptured navel has not 
been submitted, the May 1947 RO determination remains final.  

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
which, as indicated above, was enacted during the pendency of 
the appeal.  The Board points out, however, that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C. § 5103A(f).  Because the veteran has not presented new 
and material evidence to reopen her claim, it does not appear 
that the duty to assist provisions of the Act are applicable 
in the instant appeal.  Moreover, as indicated above, because 
the petition to reopen was filed prior to August 29, 2001, 
any duties set forth in the revised version of 38 C.F.R. 
§ 3.156(a), promulgated pursuant to the Act, also are not 
applicable in this appeal.  For these reasons, the veteran's 
assertions that VA must obtain a medical opinion to resolve 
this matter (see, e.g., Statement dated July 11, 2002, 
alluding to the recently promulgated 38 U.S.C.A. § 5103A) are 
without merit.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  In 
this regard, the Board notes that the veteran and his 
representative have been put on notice as to the basis for 
the denial of the claim, and, hence, what is needed to 
support the application to reopen the claim.  Pursuant to the 
December 1997 RO letter, the Board's remand in August 2000, 
and the January 2003 supplemental SOC (SSOC), they also have 
been afforded various opportunities to present evidence and 
argument in support of the petition to reopen.  Notably, the 
December 1997 RO letter invited the veteran to provide 
evidence of treatment showing continuity of treatment from as 
close as possible to the time of his discharge from service.  
The Board also finds that, through the aforementioned 
documents, the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and what evidence, if any, will be retrieved 
by the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b)).  Specifically, 
the December 1997 RO letter invited the veteran to submit 
evidence in support of his claim and provided examples of the 
types of evidence, such as "buddy" statement, letters, 
photographs taken in service, and/or pharmacy prescription 
records.  In addition, following receipt of authorization 
from the veteran, the RO notified the veteran that it would 
request private treatment records from North Shore University 
Hospital at Glen Cove, and invited the veteran to assist in 
obtaining the records.  The records request outlined that, 
while it was the responsibility of claimants to furnish 
evidence required to support their claims, it was the 
consistent practice of VA to request on their behalf evidence 
in the possession of others.  The August 2000 Board remand 
notified the veteran of VA's duty to obtain VA treatment 
records.  

Finally, the Board points out that VA has expended all 
reasonable and appropriate efforts to assist the veteran in 
obtaining records identified by him as relevant to his claim.  
In the August 2000 remand, the Board directed that the RO 
obtain the veteran's VA medical records held by the Northport 
VAMC  (incorrectly identified as the New York, New York, 
VAMC).  In addition, the veteran a signed waiver indicating 
that he had received treatment from the North Shore 
University Hospital at Glen Cove.  The RO subsequently 
obtained the VA and private treatment records, and the 
veteran was duly informed by the January 1999 SOC and the 
January 2003 SSOC.  Finally, aside from the records noted 
above, the Board is aware of no circumstances in this matter 
that would put the VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim on appeal.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  The veteran alluded to 
the existence of additional private medical records and 
indicated that they would be forwarded to the RO; however, no 
records were received.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for a ruptured navel has not been presented, the 
appeal as to that issue is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

